DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and Response, each filed March 16, 2022, are acknowledged.
Claims 1, 4-5, 7-15 and 24-25 were pending in the application. Claims 1, 4-5, 7, 15 and 25 are being examined on the merits. Claims 8-14 and 24 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.

Response to Arguments
Applicant’s arguments filed on March 16, 2022 have been fully considered.
All of the previously made objections and rejections are withdrawn in view of 
Applicant’s arguments and claim amendments.
Claim Objections
Claims 1, 7 and 15 are objected to because of the following informalities:  
In claim 1, there should be a space between “ 3’ ” and “direction” in l. 6.
In claim 7, the temperature limitation in l. 3 should be either “30-70 degrees C” or 30-
70°C”. The limitation should not recite both the word “degree” and the degree symbol “ ° ”.
In claim 15, the limitation “drug resistance” is duplicated in l. 2. One instance of it should be removed.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7, 15 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the broad limitation of an oligonucleotide with the structure comprising “two target gene sites … a reporter dye … a quencher … [each attached to a modified nucleotide] … [and with a particular] 21-33 mer interval between the reporter dye and the quencher”. However, the claim also recites “the oligonucleotide is one of … SEQ ID NOs: 5-8 or … 15-16”. The specification teaches, for each of SEQ ID NOs. 5-8 and 15-16, that the dye is FAM and the quencher is BHQ1, that both are attached to a deoxythymidine, and that there is a specific number of nucleotides between them (pp. 24-25). Thus, the broader recitation of the generic oligonucleotide comprises a large genus of oligonucleotide structures in terms of labels, quenchers, attachment nucleotides and spacings, while SEQ ID NOs. 5-8 and 15-16 have specific labels, quenchers, attachment nucleotides and spacings.
Applicant is advised to amend claim 1 to recite each of the SEQ ID NOs individually, along with the particular labels, quenchers, attachment nucleotides and spacings after each SEQ ID NO, so that the claim is consistent with what the specification discloses for each such SEQ ID NO.

	Claims 4-5, 7, 15 and 25 depend directly or indirectly from claim 1, and consequently incorporate the indefiniteness issues of claim 1.

	Similar to the claim 1 indefiniteness issue, claims 4-5 and 7 recite a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim). That is, claims 4-5, which depend from and thus incorporate all of the limitations of claim 1, additionally recite wavelength band ranges for the reporter and quencher, respectively. However, as noted, for each of SEQ ID NOs. 5-8 and 15-16, the dye is FAM and the quencher is BHQ1, which have light emitting and absorption wavelengths of 520 nm and 534 nm, respectively. Thus, while each of claims 4-5 recite a broad range of wavelength bands, the actual wavelength bands of FAM and BHQ1, which are attached to SEQ ID NOs, 5-8 and 15-16, are narrower. Therefore, claims 4-5 are indefininte. In addition, claim 7 recites a broad range of melting temperatures, while SEQ ID NOs. 5-8 and 15-16 each have a single, discrete melting temperature. Claim 7 is thus, similarly indefinite for reciting a broad range and a narrower limitation in the same claim.
	The Examiner suggests canceling claims 4-5 and 7. This would also obviate the objection to claim 7, noted above.

	Claim 15 recites the limitation “[a] kit for amplifying … samples of an infectious disease, hereditary disease, drug resistance … or sensitivity specimen”, and then recites the oligonucleotides of SEQ ID NOs: 5-8 and 15-16, each of which are directed to detecting Ebola virus. Thus, the meaning of the intended use statement in the preamble is unclear. As to the recitation of “hereditary disease, drug resistance or sensitivity”, the claimed oligonucleotides would not be able to detect those conditions. In addition, the claimed oligonucleotides would be able to detect Ebola virus, but would not be able to detect any generic “infectious disease”. 
	The Examiner suggests amending claim 15 to remove the intended use statement in the preamble. This would also obviate the objection to claim 15, noted above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5, 7 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

As noted above, claim 1 recites broad limitations and narrower limitations in the same 
claim. To the extent that claim 1 is intended to be limited to SEQ ID NOs: 5-8 and 15-16 (i.e., the narrower limitations), claims 4-5 and 7 each recite limitations that are broader than the claim 1 limitations, and consequently, each of claims 4-5 and 7 do not further limit claim 1 and are in improper dependent form.

	Claim 25 recites the limitation that the claim 15 kit “amplifies Ebola virus nucleic acid”. Since each of SEQ ID NOs: 5-8 and 15-16 is directed to detecting Ebola virus, claim 25 does not further limit claim 15, and is in improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 1, 4-5, 7, 15 and 25 are being examined, and are rejected. Claims 1, 7 and 15 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637